Citation Nr: 1426389	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-15 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim to establish service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a foot disability (bilateral or unilateral).  

3.  Entitlement to service connection for a bilateral foot disability, to include pes planus and plantar fasciitis.  

4.  Entitlement to service connection for a left leg/knee disability, to include as secondary to a foot disability (bilateral or unilateral).  

5.  Entitlement to service connection for a right leg/knee disability, to include as secondary to a foot disability (bilateral or unilateral).  

6.  Entitlement to service connection for a multinodular thyroid goiter.  

7.  Entitlement to service connection for prostate cancer, to include as due to in-service exposure to tear gas.  

8.  Entitlement to service connection for hypertension, to include as secondary to a pain and stress associated with physical and psychiatric disabilities.  

9.  Entitlement to service connection for an acquired psychiatric disability, to include as anxiety, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to May 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A hearing was held on August 7, 2013, in Oakland, California, before the undersigned Veterans Law Judge (VLJ), who has been designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is associated with the record. 

Clarification of an issue on appeal

The Veteran initially filed a claim to establish service connection for PTSD in July 2010.  As will be further discussed below, due to the nature of the Veteran's claim, the medical evidence of record, and the indication that the record before the Board is currently incomplete, the Board has expanded and recharacterized the Veteran's claim as stated on the title page as to encompass all acquired psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

The issues of (1) entitlement to service connection for a low back disability, (2) entitlement to service connection for a bilateral foot disability, (3) entitlement to service connection for a left leg/knee disability, to include as secondary to a low back disability and/or a bilateral foot disability, (4) entitlement to service connection for a right leg/knee disability, to include as secondary to a low back disability and/or a foot disability, (5) entitlement to service connection for a multinodular thyroid goiter, (6) entitlement to service connection for prostate cancer, to include as due to in-service exposure to tear gas, (6) entitlement to service connection for hypertension, to include as secondary to a pain and stress associated with physical and psychiatric disabilities, (7) entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An April 2004 rating decision denied the Veteran's claim to establish service connection for a low back disability; the Veteran was notified of that decision on April 28, 2004, but he did not express disagreement in a timely manner, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since the final April 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final with respect to the Veteran's claim to establish service connection for a low back disability.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received by VA to reopen the previously denied claim of entitlement to service connection for low back disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Herein, the Board reopens the Veteran's previously denied claim of entitlement to service connection for a low back disability and remands the merits of the claim for further development.  To the extent that the Board grants the Veteran's petition to reopen this claim, this represents a full grant of the benefits sought.  Therefore, no discussion concerning VA's duty to notify or assist the Veteran or whether the undersigned VLJ fulfilled the requirements of 38 C.F.R. § 3.103(c)(2) as per Bryant v. Shinseki, 23 Vet. App. 488 (2010), is necessary with respect to this action.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

Service Connection and New and Material Evidence

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as degenerative joint disease (arthritis), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, because the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease (arthritis) of the thoracolumbar spine, a disease listed among the chronic diseases in 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology are applicable to the present claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011).

Petition to Reopen

The Veteran's claim to establish service connection for a low back disability was denied by the VARO in Oakland, California, in the April 2004 rating decision.  He was notified of this determination later that month, and did not file a timely appeal, nor was there new and material evidence pertinent to the claim received by VA within the appeal period.  As such, the April 2004 rating decision became final with regard to the Veteran's claim to establish service connection for a low back disability.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO stated in the October 2009 rating decision and June 2011 statement of the case that the Veteran's claim had been reopened due to VA's receipt of new and material evidence.  Regardless, the Board is not bound by those determinations as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the April 2004 rating decision, the Veteran's low back disability claim was denied because the evidence of record did not reflect an in-service disease or injury or a nexus between the current disability and an in-service disease or injury.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2004 rating decision that addresses these bases.  

Evidence received by VA since the April 2004 rating decision includes the Veteran's consistent statements that he injured his low back during boot camp, when he removed his gas mask during a training exercise and fell to the ground upon being overcome by tear gas.  See e.g. an October 2010 statement from the Veteran and the August 2013 hearing transcript at pages 5 and 6.  Treatment records dated in January 1971 reflect the Veteran's complaints of low back pain, although a specific injury is not noted.  Nonetheless, as stated above, for the purpose of determining whether such evidence is new and material, the credibility of the Veteran's statement is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disability since the prior final denial of this claim in April 2004.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  On that basis, the claim is reopened.  

As noted above, the RO reopened the Veteran's previously denied claim and considered it on the merits during the pendency of the appeal, and thus, the Board may conduct a de novo review without prejudice to the Veteran.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  However, as will be discussed below, further evidentiary development is necessary, and the merits of the claim must be remanded to ensure that VA's duty to assist the Veteran is completed.  


ORDER

New and material evidence having been received by VA, the Veteran's previously denied claim to establish service connection for a low back disability is reopened, and to that extent only, the appeal is granted.  


REMAND

After review of the record, the Board finds it necessary to remand the Veteran's claims in order to allow VA to fulfill its duty to assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Throughout the pendency of the appeal, the Veteran has alluded to the fact that he filed a claim for disability benefits from the Social Security Administration (SSA).  See e.g., a December 2009 statement from the Veteran.  In an August 2013 statement, the Veteran notified VA that his claim for SSA disability benefits was granted; however, this favorable decision and the medical records on which it is based are not associated with the claims file.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit held that a veteran's SSA records must be sought under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) only if there is an indication that the SSA records may be relevant to the claim for VA disability benefits.  In the present case, the claims file includes October 2009 medical evaluations from a VA clinician completed in connection with the Veteran's claim for SSA disability benefits, and these evaluations note symptoms attributable to all of the disabilities currently before the Board.  See the October 2009 medical evaluations completed by a VA clinician.  As these records indicate that the Veteran's SSA disability benefits may be based, at least in part, on the disabilities before the Board, the Board concludes that the favorable SSA decision and all records on which it is based are relevant to all of the Veteran's claims, and thus, the records must be obtained and associated with the claims file.  

Further, although the Veteran has asserted some of his claims under the theory of secondary service connection, he has not been provided notice of VA's laws and regulations concerning how substantiate a claim for service connection under this theory of entitlement as per 38 C.F.R. § 3.310 (2013) and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.

The Veteran was a VA examination in October 2009 to determine the nature and etiologies of his claimed disabilities of the low back, feet, and bilateral legs and knees.  However, for the following reasons, the Board concludes that this examination is inadequate for the purpose of adjudicating these claims.  

With regard to the Veteran's low back disability, the offered opinion does not address whether the Veteran's in-service complaints of low back pain were early manifestations of his current low back disability as necessary under the Court's holding in Walker.  Indeed, a March 1982 x-ray report shows early erosion of S-1 and S-2 which may indicate that the Veteran's in-service reports of low back pain may have continued to progress and resulted in his current degenerative joint disease and degenerative disc disease of the thoracolumbar spine, which the examiner noted to be progressive in nature.  On remand, an opinion addressing continuity of symptomatology under 38 C.F.R. § 3.303(b) must be obtained.  

Concerning the bilateral foot disability, the October 2009 examiner did not adequately address the nature and etiologies of the Veteran's current pes planus, foot neuroma, or plantar fasciitis.  Specifically, the October 2009 VA examiner did not offer an etiological opinion concerning the Veteran's plantar fasciitis, and, because bilateral pes planus is noted on his October 1970 Induction examination report, the matter of aggravation (i.e., permanent worsening) of a pre-existing, and possibly congenital, disability by an in-service instance or superimposed disease or injury must be addressed.  See 38 C.F.R. §§ 3.303, 3.304,4.57 (2013); VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993);Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

The Veteran asserts that he experiences neurologic pain in his legs secondary to his low back disability as well as orthopedic symptoms associated with both knees, possibly secondary to an altered gait caused by his foot and/or low back disabilities.  The Board concludes that the October 2009 VA examiner did not adequately address the nature and etiologies of the Veteran's leg and knee disabilities.  Specifically, no etiological opinion addressing the etiology of the neurologic symptoms affecting the right leg was rendered, and, although it was stated that the neurologic symptoms of the left leg were "multifactorial," the examiner did not provide adequate rationale for the opinion that this disability was not the result of service or caused or aggravated by a low back disability.  Concerning the Veteran's claimed knee disabilities, despite the Veteran's consistent statements that he experiences bilateral knee pain, the October 2009 VA examination report does not reflect that any testing, to include x-ray and magnetic resonance imaging (MRI) testing, was completed to determine whether the Veteran has a current disability of either knee.  Also, although the service treatment records indicate that the Veteran may have had a pre-existing right knee disability (chondromalacia) which was diagnosed by a private physician, see a January 1971 service treatment record and knee evaluation, the provided opinion does not address whether a right knee disability clearly and unmistakably pre-existed service and was aggravated thereby.  These matters must be adequately addressed on remand.  

In a February 2010 statement, the Veteran alleged that, in performing his duties as a clerk at Fort Belvoir, he was exposed to Agent Orange while handling bedding and laundry which had been sent from the Republic of Vietnam without being decontaminated.  He further alleged that his hypertension, thyroid goiter and prostate cancer were caused by this exposure.  See a February 2010 statement from the Veteran.  The Veteran's personnel records confirm that he was assigned a Military Occupational Specialty (MOS) of a clerk while stationed at Fort Belvoir.  However, there is no indication that the Veteran was exposed to any herbicide agent, to include Agent Orange, during service.  The Veteran has not asserted, and the record does not reflect, that he was ever on the ground in the Republic of Vietnam.  To the extent that the Veteran claims he was exposed to materials, i.e., bedding and laundry, which we exposed to Agent Orange, there is no presumption of secondary exposure.  See e.g., MR21-1MR, Part IV, Subpart ii.  Moreover, in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals were on the bedding and laundry he handled as a clerk.  

In light of above, the evidence does not support the Veteran's contention that he was exposed to Agent Orange during service.  This is especially crucial with regard to the Veteran's claim to establish service connection for prostate cancer, which is a disease presumed to be caused by Agent Orange exposure.  In light of above, although further development is necessary with regard to the Veteran's claims, such development will not include verification of or medical opinions addressing causation due to exposure to Agent Orange.  

The record reflects that the Veteran was initially diagnosed with a stable, multinodular thyroid goiter in May 2008, and underwent a total thyroidectomy in April 2012.  He alleges that his thyroid dysfunction and goiter are the result of his service, to include in-service exposure to tear gas during boot camp.  The Board finds the Veteran's assertions of in-service exposure to tear gas to be competent and credible; however, there is no presumption that exposure to tear gas causes thyroid disabilities or evidence showing in-service symptoms of a thyroid disability.  Nonetheless, the Board concludes that VA's duty to provide the Veteran a VA examination in connection with this claim has been triggered.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2013).  As such, the Veteran must be provided a VA examination in order to obtain a medical opinion addressing the etiology of the multinodular thyroid goiter, as such matters of medical uncertainty are beyond the purview of the Board.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This is especially true in view of the fact that the Veteran has not been afforded a VA examination in connection with his claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2013).  

Also, the Veteran has not been provided a VA examination in connection with his claim to establish service connection for hypertension.  The record reflects a diagnosis of essential hypertension during the appeal period, and the Veteran asserts this disability is caused or aggravated by pain and anxiety associated with his orthopedic, neurologic, and psychiatric disabilities, to include those remanded herein.  In light of above, the Board notes that this issue in inextricably intertwined with other issues being remanded and concludes that VA's duty to provide the Veteran with a VA examination in connection with his hypertension claim has been triggered.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Veteran has variously contended that his prostate cancer, initially diagnosed in October 2004, is either the result of in-service exposure to tear gas or is the result of recurrent in-service urinary tract infections.  See the December 2013 hearing transcript at pages 7 and 8.  The Board finds the Veteran's assertions of in-service exposure to tear gas to be competent and credible, as noted above, and the service treatment records include statements from Dr. Muskin indicating that the Veteran sought treatment for gonococcal urethritis prior to and during his active duty.  See October 1970 and December 1970 statements from Dr. Muskin.  Accordingly, VA's duty to provide the Veteran with an examination in connection with this issue has been triggered, and medical opinions addressing the etiology of the Veteran's prostate cancer must be obtained.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Concerning the Veteran's claim to establish service connection for an acquired psychiatric disability, the record reflects the Veteran's consistent reports of experiencing psychiatric symptoms, to include depression and anxiety, which he alleges are due to an in-service incident where he was overcome by tear gas after being forced to remove his gas mask during a training exercise.  See e.g., the December 2013 hearing transcript at pages 6 and 7.  The Board notes that the service treatment records do not specifically confirm the occurrence of his alleged stressor event, and the Veteran and his representative have averred that this incident is akin to a personal assault.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  More recently, Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  In Acevedo v. Shinseki, 25 Vet. App. 286 (2012), the Court held that hostile criminal actions, such as the harassment alleged by a Veteran, are also contemplated under the provisions of 38 C.F.R. § 3.304(f)(5).

The Veteran has not been provided a VA examination in connection with this issue, and, in light of above, the Board concludes that VA's duty to provide him with such has been triggered.  In particular, the Board must undertake an appropriate examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD, which is present on the multiaxial system of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), whether the alleged stressor event occurred, and, if so, whether such meets the criteria of a stressor event.  The Veteran has not been provided a VA examination in connection with this claim, and VA's duty to provide such has been triggered by the evidence recounted above, which concerns matters of medical uncertainty are beyond the purview of the Board.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.304 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Finally, the most recent VA treatment records associated with the claims file are dated in May 2011.  As these issues must be remanded for other matters, the Board concludes that updated records, dated from May 2011 to the present, from the VA Medical Center (VAMC) in San Francisco, California, and all associated VA Outpatient Clinics, to specifically include those in McClellan, California, and Martinez, California, must be obtained and associated with the claims file or electronic record.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with adequate notice of the criteria necessary to establish a claim for service connection under the theory of secondary service connection as per 38 C.F.R. § 3.310 (2013) and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  

2.  Obtain all VA treatment records dated from May 2011, to the present from the VA Medical Center (VAMC) in San Francisco, California, and all associated VA Outpatient Clinics, to specifically include those in McClellan, California, and Martinez, California. 

All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  Obtain and associate with the claims file any decision  and award letters concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiologies of his hypertension, thyroid goiter, and prostate cancer, as well as any identified disabilities of the feet, knees, low back and legs (neurologic and orthopedic).  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The complete record, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed, to specifically include x-ray testing (feet knees, legs, and low back), MRI testing (knees and feet), nerve conduction studies (NCS), and electromyogram (EMG) studies (feet and legs).  All clinical findings should be reported in detail.  Based on a review of the evidence of record and an interview and examination of the Veteran, the examiner must address the following:  

a.  Identify all disabilities affecting either foot during the appeal period.  

If plantar fasciitis, pes planus, and/or a foot neuroma are not present during the appeal period, please reconcile such findings with the evidence of record noting these diagnoses, to include an explanation as to whether these disabilities resolved during the appeal period.  

i.  If a diagnosis of pes planus is confirmed, is it possible to determine whether the Veteran's pes planus is congenital or acquired?  If it is possible, please indicate which.  If not, please explain why.  

ii.  If the Veteran's pes planus is acquired, please provide an opinion as to whether this pre-existing disability increased in severity (beyond the normal progression of the condition) during his service.  

iii.  If the Veteran's pes planus is congenital, please provide an opinion as to whether there is another disability affecting either foot superimposed over it.  If so, please provide an opinion as to whether it is at least as likely as not that this superimposed disability is due to his service.  

iv.  For any disability other than pes planus affecting either foot during the appeal period, to specifically include plantar fasciitis and a foot neuroma, provide an opinion concerning whether it is at least as likely as not that such is the result of the Veteran's service.  

b.  Identify all low back disabilities present during the appeal period.  

i.  For each low back disability identified in part (b), provide an opinion concerning whether such is at least as likely as not the result of the Veteran's service, to include the Veteran's complaints of low back pain in 1971.  

ii.  Provide an opinion concerning whether such the Veteran's complaints of low back pain in 1971 were early manifestations of the low back disabilities evidenced in the x-ray reports in March 1982 and during the appeal period.  

iii.  Assuming without deciding that the examiner concludes that the Veteran has a disability of either or both feet which was caused or aggravated by service, provide an opinion concerning whether any low back disability identified in part (b) is at least as likely as not caused by a disability of the feet (bilateral or unilateral).  

iv.  Assuming without deciding that the examiner concludes that the Veteran has a disability of either or both feet which was caused or aggravated by service, provide an opinion concerning whether any low back disability identified in part (b) is at least as likely as not aggravated by a disability of the feet (bilateral or unilateral).  

c.  Identify all disabilities affecting the right knee which are present during the appeal period.  

i.  Did the Veteran have a right knee disability which clearly and unmistakably (undebatably) pre-existed his service?  

In providing this opinion, the examiner must specifically address the January 1971 service treatment records and "knee evaluation" noting that the Veteran's private physician diagnosed chondromalacia of the right knee prior to service and he was scheduled for a right knee injection prior to service.  

ii.  If a right knee disability clearly and unmistakably pre-existed the Veteran's service, can be concluded with clear and unmistakable (undebatable) certainty that the pre-existing orthopedic right knee disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.  

iii.  If the examiner determines that a right knee disability did not clearly and unmistakably exist prior to service, the examiner is requested to state whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability began during any period of the Veteran's service or is related to an event of such service.  

iv.  Assuming without deciding that the examiner concludes that the Veteran has a disability of either or both feet which was caused or aggravated by service, provide an opinion concerning whether any right knee disability identified in part (c) is at least as likely as not caused by a disability of the feet (bilateral or unilateral).  

v.  Assuming without deciding that the examiner concludes that the Veteran has a disability of either or both feet which was caused or aggravated by service, provide an opinion concerning whether any right knee disability identified in part (c) is at least as likely as not aggravated by a disability of the feet (bilateral or unilateral).  

d.  Identify all disabilities affecting the left knee which are present during the appeal period.  

i.  For each left knee disability identified in part (d), provide an opinion concerning whether such is at least as likely as not the result of the Veteran's service,

ii.  Assuming without deciding that the examiner concludes that the Veteran has a disability of either or both feet which was caused or aggravated by service, provide an opinion concerning whether any left knee disability identified in part (d) is at least as likely as not caused by a disability of the feet (bilateral or unilateral).  

iii.  Assuming without deciding that the examiner concludes that the Veteran has a disability of either or both feet which was caused or aggravated by service, provide an opinion concerning whether any left knee disability identified in part (d) is at least as likely as not aggravated by a disability of the feet (bilateral or unilateral).  

e.  Identify all neurologic disabilities affecting the left leg which are present during the appeal period.  

i.  For each neurologic disability affecting the left leg identified in part (e), provide an opinion concerning whether such is at least as likely as not the result of the Veteran's service.

ii.  Assuming without deciding that the examiner concludes that the Veteran has a disability of the low back which is related to his service or caused or aggravated by a disability of the feet (unilateral or bilateral), provide an opinion concerning whether any neurologic disabilities affecting the left leg identified in part (e) is at least as likely as not caused by a low back disability.  

iii.  Assuming without deciding that the examiner concludes that the Veteran has a disability of the low back which is related to his service or caused or aggravated by a disability of the feet (unilateral or bilateral), provide an opinion concerning whether any neurologic disabilities affecting the left leg identified in part (e) is at least as likely as not aggravated by a low back disability.  

f.  Identify all neurologic disabilities affecting the right leg which are present during the appeal period.  

i.  For each neurologic disability affecting the right leg identified in part (f), provide an opinion concerning whether such is at least as likely as not the result of the Veteran's service,

ii.  Assuming without deciding that the examiner concludes that the Veteran has a disability of the low back which is related to his service or caused or aggravated by a disability of the feet (unilateral or bilateral), provide an opinion concerning whether any neurologic disabilities affecting the right leg identified in part (f) is at least as likely as not caused by a low back disability.  

iii.  Assuming without deciding that the examiner concludes that the Veteran has a disability of the low back which is related to his service or caused or aggravated by a disability of the feet (unilateral or bilateral), provide an opinion concerning whether any neurologic disabilities affecting the right leg identified in part (f) is at least as likely as not aggravated by a low back disability.  

g.  Provide an opinion concerning whether the Veteran's multinodular thyroid goiter is at least as likely as not the result of service, to include the his competent and credible reports of in-service exposure to tear gas.  

h.  Provide an opinion concerning whether the Veteran's prostate cancer is at least as likely as not the result of service, to include his diagnosed gonococcal urethritis from July 1970 and December 1970 and/or his competent and credible reports of in-service exposure to tear gas.  

i.  Confirm or rule out a diagnosis of hypertension during the appeal period.  

i.  Provide an approximate date of onset of the Veteran's hypertension.  

ii.  Provide an opinion concerning whether the Veteran's hypertension is at least as likely as not the result of service, to include the his competent and credible reports of in-service exposure to tear gas.  

iii.  Assuming without deciding that the examiner concludes that the Veteran has one or more orthopedic or neurologic disabilities which is/are related to his service, provide an opinion concerning whether the his hypertension is at least as likely as not caused by the pain attributable to these disabilities.  

iv.  Assuming without deciding that the examiner concludes that the Veteran has one or more orthopedic or neurologic disabilities which is/are related to his service, provide an opinion concerning whether the his hypertension is at least as likely as not aggravated by the pain attributable to these disabilities.  

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The complete record, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  Based on a review of the evidence of record and an interview and examination of the Veteran, the examiner should address the following:  

a.  Identify all acquired psychiatric disabilities present during the appeal period.  In addressing this point, the examiner must specifically rule out or confirm a diagnosis of PTSD as per the criteria of the DSM-IV.  

b.  Review the historical records for evidence that might reflect that the claimed stressor personal assault actually occurred during military service. In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  

c.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

d.  For each diagnosed acquired psychiatric disability other than PTSD identified in part (a), provide an opinion concerning whether such had its onset in service or within one year of separation.  

e.  For each diagnosed acquired psychiatric disability other than PTSD identified in part (a), provide an opinion addressing whether it is at least as likely as not that the acquired psychiatric disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

f.  Assuming without deciding that the examiner concludes that the Veteran has one or more acquired psychiatric disabilities which is/are related to his service, provide an opinion concerning whether the his hypertension is at least as likely as not caused by the stress and/or anxiety attributable to these disabilities.  

g.  Assuming without deciding that the examiner concludes that the Veteran has one or more acquired psychiatric disabilities which is/are related to his service, provide an opinion concerning whether the his hypertension is at least as likely as not aggravated by the stress and/or anxiety attributable to these disabilities.  

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.  

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action(s).

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


